Appleton, C. J.
This is an action on an account for profes: sional services. The cause was referred to be decided on legal principles. A report was offered and the cause was recommitted, so that it has been twice under the consideration of the referee.
The presiding justice accepted the award of the referee, to which ruling exceptions have been filed.
The referee ruled that the taxable items in a bill of costs aside from witness fees, may be charged and allowed and reckoned in determining the reasonable compensation which an attorney is entitled to recover from his client. It is to this ruling of the referee that exception is taken.
The bill of cost primarily belongs to the successful party. It is included in his judgment. It is not the attorney’s though he has a lien upon it. But the attorney is entitled to a just and fair compensation for services rendered. It matters little whether the *317charge be a specific sum equivalent to the taxable bill of costs, less the witness fees, or the bill of costs specifically named. In either event, it represents the charge for services rendered. It means nothing else. The result is the same whether the charge bo for the bill of cost as expressing the amount of services ren. deral or for such sum as the aggregate charge in the cause. The reasonableness of the claim is to be determined by the tribunal to whose judgment the case is submitted.
But even if the ruling of the referee as an abstract question of law was erroneous, there is nothing to show the defendant was thereby prejudiced by an allowance of the items to which objection is taken. The plaintiff in bis writ claims to recover for a balance of $314.82. What the items constituting the debit were no where appears in any of the papers before us. The referee found the sum of $251.51 to be due the plaintiff “as a fair reasonable compensation for the services rendered, after deducting the credits and payments made.” The defendant has no cause of complaint when compelled to pay only “a fair and just compensation for the services rendered.”

Exceptions overruled,

Barrows, Daneorth, Peters, Libbey and Symonds, JJ., concurred.